Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10, 14-16, 21, 27-34, 39-40 and 42-47  are pending.
In response to the restriction requirement of 7/30/2021, applicants’ election on 9/28/21 with traverse of group I (claims 1-10, 42) directed to a  genetically modified Saccharomyces cerevisiae host cell capable of producing one or more steviol glycosides comprising a heterologous nucleic acid encoding a kaurene oxidase comprising an amino acid sequence having at least 80%, 85%, 90%, or 95% sequence identity to SEQ ID NO: 1. Traversal on the  ground that  no burden on the examiner  to examine all the claims  by examining claims  directed to modified Saccharomyces cerevisiae host cell comprising a heterologous nucleic acid encoding a kaurene oxidase comprising an amino acid sequence having at least 80%, 85%, 90%, or 95% sequence identity to SEQ ID NO: 1  would also  cover   the examination of claims  that include Saccharomyces cerevisiae host cell  expressing heterologous nucleic acids encoding one or more enzymes of a pathway for making steviol, a steviol glycoside, RebA, RebM, RebD, and/or RebE.   However host cell expressing  heterologous nucleic acid encoding a kaurene oxidase comprising an amino acid sequence having at least 80%, 85%, 90%, or 95% sequence identity to SEQ ID NO: 1  will not encompass art that host cell  express heterologous nucleic acids encoding one or more enzymes of a pathway for making steviol, a steviol glycoside, RebA, RebM, RebD, and/or RebE. Because 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/6/20 in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the IDS statements. 
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

According to MPEP 2143:"Exemplary rationales that may support a conclusion of obviousness include:(A) Combining prior art elements according to known methods to yield predictable results;(B) Simple substitution of one known element for another to obtain predictableresults;(C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel."



	Claims  1-10 and 42 are  rejected under 35 U.S.C. 103 as being unpatentable over  D1:    US 2010/0297722 A1 ( IDS)  in view of D2:    WO 2016/023844  ( in the IDS),  D3:    WO 2016/038095 A2 ( IDS) and  D4: WO 2016/196321 ( IDS).

The present application is directed to genetically modified Saccharomyces cerevisiae comprising heterologous nucleic acids encoding a kaurene oxidase having at least 80% sequence identity to SEQ ID NO: 1 producing kaurenoic acid.

D1 discloses [0021], [0023], [0042], [0057],[0058], [0073], [0094], [0095], SEQ ID NOs: 165 and 166, table 1): 

  A non-naturally occurring nucleic acid encoding said non-naturally occurring kaurene oxidase (SEQ ID NO: 165 in D1). D1 also disclose   fermentation composition comprising a genetically modified host cell comprising said heterologous nucleic acid encoding a kaurene oxidase capable of converting kaurene to kaurenoic acid and steviol glycosides produced from the genetically modified host cell.

However D1 did not exactly   disclose genetically modified Saccharomyces cerevisiae comprising heterologous nucleic acids encoding a kaurene oxidase having at least 80% sequence identity to SEQ ID NO: 1.
  However D2 discloses ([0005]-[0130], SEQ ID NO: 161): A genetically modified S. cerevisiae host cell capable of producing one or more steviol glycosides comprising a heterologous nucleic acid encoding a kaurene oxidase comprising an amino acid sequence having 65.5% sequence identity to SEQ ID NO: 1 of the present application. The kaurene oxidase is from Rubus suavissimus.
D3 discloses ([0003]-[0160], SEQ ID NO: 70): A genetically modified S. cerevisiae host cell capable of producing one or more steviol glycosides comprising a heterologous nucleic acid encoding a kaurene oxidase comprising an amino acid sequence having 65.9% sequence identity to SEQ ID NO: 1 of the present application. The kaurene oxidase is from Castanea malissima.

Any of D2-D4 may be considered to be the closest prior art to the subject-
matter of claim 1. The subject-matter of claim 1 differs from D2-D4 in that the genetically modified S. cerevisiae host cell comprises a heterologous nucleic acid encoding a kaurene oxidase comprising a different amino acid sequence. The technical effect associated to this difference is not known, since the kaurene oxidase enzyme of SEQ ID NO: 1 tested in S. cerevisiae for higher conversion of kaurene to kaurenoic acid was not compared against the kaurene oxidase enzyme from D2, D3 or D4. In absence of comparative data it is assumed that there is no technical effect associated to this difference. The problem to be solved may therefore be regarded as providing an alternative genetically modified S. cerevisiae host cell comprising a heterologous nucleic acid encoding a kaurene oxidase which is capable of converting kaurene to kaurenoic acid. In absence of a surprising or unexpected technical effect, the provision of an alternative genetically modified S. cerevisiae host cell comprising a heterologous nucleic acid encoding a different known kaurene oxidase is obvious for the skilled person. Since the kaurene oxidase of SEQ ID NO: 1 was known at the time of the invention (see D1), the expression of the kaurene oxidase of D1 in a genetically modified S. cerevisiae host cell is merely regarded as one of many equally well suited 
Conclusion

Claims 1-10 and 42 are rejected and no claim is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD Y MEAH/           Examiner, Art Unit 1652